ADMINISTRATION AGREEMENT

among


GREENPOINT MORTGAGE FUNDING TRUST 2006-HE1,
as Issuer


U.S. BANK NATIONAL ASSOCIATION,
as Administrator


WILMINGTON TRUST COMPANY,
as Owner Trustee


and


STRUCTURED ASSET SECURITIES CORPORATION,
as Depositor


Dated as of August 1, 2006




--------------------------------------------------------------------------------

This Administration Agreement (the “Agreement”) is entered into as of August 1,
2006, among GREENPOINT MORTGAGE FUNDING TRUST 2006-HE1, a Delaware statutory
trust (the “Issuer”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity but solely as administrator (the
“Administrator”), WILMINGTON TRUST COMPANY, not in its individual capacity but
solely as owner trustee of the Issuer (the “Owner Trustee”), and STRUCTURED
ASSET SECURITIES CORPORATION, as depositor (the “Depositor”).

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture, the Trust Agreement or the Transfer and
Servicing Agreement (each as defined herein) and the rules of construction
contained in the Indenture shall apply hereto.

W I T N E S S E T H:

WHEREAS, the Issuer is a statutory trust under the Delaware Statutory Trust Act
(12 Del.C. § 3801 et seq.) governed pursuant to a Trust Agreement relating to
the Issuer, dated as of August 1, 2006, among the Depositor, the Owner Trustee
and the Administrator (the “Trust Agreement”);

WHEREAS, the Issuer will issue under an indenture its GREENPOINT MORTGAGE
FUNDING TRUST 2006-HE1, HOME EQUITY LOAN ASSET-BACKED NOTES, SERIES 2006-HE1
Class Ax and Class Ac Notes (together, the “Notes”) and, under the Trust
Agreement, the Class B, Class L and Class R Certificates (the “Certificates” and
collectively with the Notes, the “Securities”);

WHEREAS, the Notes will be secured by certain collateral, as more particularly
set forth in the Indenture dated as of August 1, 2006 (the “Indenture”), between
the Issuer and U.S. Bank National Association, as indenture trustee (in such
capacity, the “Indenture Trustee”);

WHEREAS, the Certificates will be issued pursuant to the Trust Agreement and
will represent the undivided beneficial ownership interest in the Issuer;

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Securities, including (i) a Transfer and Servicing Agreement
dated as of August 1, 2006, among the Issuer, as issuer, the Depositor, as
seller, GMAC Mortgage Corporation, a Pennsylvania corporation, as servicer (the
“Servicer”), and the Indenture Trustee (the “Transfer and Servicing Agreement”),
(ii) the Letter of Representations dated August 28, 2006, among the Issuer, the
Indenture Trustee, the Administrator and The Depository Trust Company relating
to the Notes (the “Depository Agreement”) and (iii) the Indenture (the Transfer
and Servicing Agreement, the Depository Agreement, the Indenture and the Trust
Agreement being hereinafter referred to collectively as the “Related
Agreements”);

WHEREAS, pursuant to the Related Agreements, the Issuer is required to perform
certain duties in connection with (a) the Notes and the collateral therefor
pledged pursuant to the Indenture (the “Collateral”) and (b) the undivided
beneficial ownership interest in the Issuer represented by the Certificates;

WHEREAS, the Issuer desires to have the Administrator and the Depositor,
respectively, perform certain of the duties of the Issuer referred to in the
preceding clause, and to provide such additional services consistent with the
terms of this Agreement and the Related Agreements as the Issuer or the Owner
Trustee may from time to time request; and

WHEREAS, the Administrator and the Depositor have the capacity to provide the
respective services required hereby and are willing to perform such services for
the Issuer or the Owner Trustee on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

Section 1.

Duties of the Administrator.  

(a)

The Administrator agrees to perform all of the duties of the Issuer under the
Depository Agreement.  In addition to its duties performed under the Depository
Agreement, the Administrator shall take all appropriate action that is the duty
of the Issuer to take with respect to the following matters under the Trust
Agreement, Transfer and Servicing Agreement and the Indenture (section
references in parentheses are to sections of the Indenture):

(i)

causing the Note Registrar to keep the Note Register, appointing a successor
upon the resignation of the Note Registrar, causing the Note Register to be kept
if the Issuer assumes the duties of Note Registrar, and giving the Indenture
Trustee and the Insurers notice of any appointment of a new Note Registrar and
the location, or change in location, of the Note Register (Section 2.04);

(ii)

execution of Definitive Notes in accordance with the instructions of any
Clearing Agency, the duty to attempt to locate a qualified successor to the
Clearing Agency, if necessary, and the preparation of written notice to the
Indenture Trustee of termination of the book-entry system through the Clearing
Agency (Section 2.12);

(iii)

causing the Note Registrar to maintain an office for registration of transfer or
exchange of Notes (Section 3.02);

(iv)

preparing Issuer Orders required to appoint any Paying Agent, preparing written
notices thereof to the Indenture Trustee and the Insurers and causing newly
appointed Paying Agents, if any, to execute and deliver to the Indenture Trustee
and the Insurers the instruments specified in the Indenture regarding funds held
in trust (Section 3.03);

(v)

preparing Issuer Orders required to direct the Paying Agent to pay to the
Indenture Trustee all sums held in trust by the Paying Agent (Section 3.03);

(vi)

calculating accrual of original issue discount, the accrual of market discount,
and the amortization of premium on the Notes and calculating the resulting
withholding taxes (Section 3.03(v));

(vii)

executing all supplements, amendments, financing statements, continuation
statements, instruments of further assurance and other instruments prepared by
the Depositor and delivered to the Administrator for execution necessary to
protect the Collateral (Section 3.05);

(viii)

upon written notice or actual knowledge thereof, delivering notice to the
Indenture Trustee and each Rating Agency of each Rapid Amortization Event or
Event of Servicer Termination under the Transfer and Servicing Agreement and
each default by the Servicer or the Depositor, as applicable, under the Transfer
and Servicing Agreement (Section 3.19);

(ix)

upon the request of the Indenture Trustee, executing and delivering such further
instruments as may be reasonably necessary or proper to carry out more
effectively the purpose of the Indenture (Section 3.20);

(x)

delivering to each Rating Agency a notice of satisfaction and discharge of the
Indenture (Section 4.01);

(xi)

furnishing the Indenture Trustee with the names and addresses of Holders of
Notes during any period when the Indenture Trustee is not the Note Registrar
(Section 7.01);

(xii)

permitting the inspection of the Issuer's books to the extent such books are
maintained by the Administrator (Section 11.17); and

(xiii)

any other duties expressly required to be performed by the Administrator under
the Indenture or the Trust Agreement.

(b)

The Administrator shall perform, or cause to be performed on behalf of the
Issuer, any duties expressly required to be performed by it under the Trust
Agreement, including its duties as Certificate Paying Agent and Certificate
Registrar.

(c)

In carrying out the foregoing duties or any of its other obligations under this
Agreement, the Administrator may enter into transactions with or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

In carrying out the foregoing duties, the Administrator shall be subject to the
same standard of care and have the same rights, indemnifications and immunities
as the Indenture Trustee under the Indenture, including, without limitation, the
right to compensation, reimbursement and indemnification.

The Administrator, in its capacity as the Certificate Registrar, and upon a
request received from the Owner Trustee, shall promptly notify the
Certificateholders of (i) any change in the Corporate Trust Office of the Owner
Trustee, (ii) any amendment to the Trust Agreement requiring notice be given to
the Certificateholders and (iii) any other notice required to be given to the
Certificateholders by the Owner Trustee under the Trust Agreement.

Section 2.

Duties of the Depositor With Respect to the Indenture.  

(a)

The Depositor shall take all appropriate action that is the duty of the Issuer
to take with respect to the following matters under the Transfer and Servicing
Agreement and the Indenture (section references in parentheses are to sections
of the Indenture):

(i)

consulting with the Owner Trustee regarding the duties of the Issuer under the
Transfer and Servicing Agreement and the Indenture, and monitoring the
performance of the Issuer and notifying the Owner Trustee when action is
necessary to comply with the Issuer’s duties under the Transfer and Servicing
Agreement and the Indenture;

(ii)

causing the preparation of the Notes for execution by the Owner Trustee upon
their issuance and upon the registration of any transfer or exchange of the
Notes (Sections 2.02, 2.04 and 2.05);

(iii)

causing the preparation of an Issuer Order and related documents for
authentication of the Notes, executing such Issuer Order on behalf of the Issuer
and causing delivery of the same to the Indenture Trustee (Section 2.02);

(iv)

obtaining and preserving the Issuer’s qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Indenture, the Notes, the Collateral and each
other instrument and agreement included in the Trust Estate (Section 3.04).

(v)

causing the preparation of any financing statements, continuation statements,
instruments of further assurance and other instruments necessary to protect the
Collateral (Section 3.05);

(vi)

the monitoring of the Issuer’s compliance with its negative covenants (Sections
3.08, 3.12. 3.13. 3.15, 3.16 and 3.18);

(vii)

preparing the annual Officer’s Certificate (and executing the same on behalf of
the Issuer) regarding the Issuer’s compliance with the terms of the Indenture
(Section 3.09);

(viii)

delivering notice to the Indenture Trustee and each Rating Agency of each Rapid
Amortization Event and/or Event of Servicing Termination (Section 3.19);

(ix)

causing the preparation of an Officer’s Certificate (and executing the same on
behalf of the Issuer) and the obtaining of the Opinion of Counsel with respect
to any request by the Issuer to the Indenture Trustee to take any action under
the Indenture  (Sections 4.01 and 11.01);

(x)

removing the Indenture Trustee for cause, appointing a successor Indenture
Trustee, if necessary obtaining the approval thereof by the Controlling Insurer
and, if necessary, petitioning a court of competent jurisdiction for the
appointment of a successor Indenture Trustee (Section 6.08);

(xi)

filing with the Indenture Trustee and the Commission and providing a copy to the
Insurers any additional information, documents and reports and supplying the
Indenture Trustee summaries of such additional information, documents and
reports (Section 7.03);

(xii)

notifying the Indenture Trustee if and when the Notes are listed on any
securities exchange (Section 7.04);

(xiii)

causing the preparation of an Issuer Request and Officer’s Certificate (and
executing the same on behalf of the Issuer) and the obtaining of an Opinion of
Counsel, if necessary, for the release of the Collateral, as defined in the
Indenture (Section 8.04);

(xiv)

causing the preparation of Issuer Orders (and executing the same on behalf of
the Issuer) and the obtaining of Opinions of Counsel with respect to the
execution of supplemental indentures and, if necessary, the mailing to the
Noteholders of notices with respect to their consent to such supplemental
indentures (Sections 9.01, 9.02, 9.03 and 9.07);

(xv)

causing the preparation of Issuer Orders (and accounting the same on behalf of
the Issuer) and obtaining Opinions of Counsel with respect to requests for
action by Indenture Trustee (Section 11.01); and

(xvi)

effecting a recording of the Indenture and obtaining an Opinion of Counsel
(Section 11.14).

(b)

The Depositor will indemnify the Owner Trustee and the Administrator, and their
respective agents for, and hold them harmless against, any losses, liability or
expense incurred without gross negligence or bad faith on their part, arising
out of or in connection with the acceptance or administration of the
transactions contemplated by the Trust Agreement or this Agreement, including
the reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties under the Trust Agreement or this Agreement.

(c)

In addition to the duties of the Depositor set forth above, the Depositor shall
prepare for execution by the Issuer or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare, file
or deliver pursuant to the Related Agreements, and at the request of the Owner
Trustee shall take all appropriate action that it is the duty of the Issuer to
take pursuant to the Related Agreements.  Subject to Section 5, and in
accordance with the directions of the Owner Trustee, the Depositor shall
administer, perform or supervise the performance of such other activities in
connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Depositor.

Section 3.

Records.  The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer and the Depositor at
any time during normal business hours.

Section 4.

Compensation.  The Administrator will perform the duties and provide the
services called for under Section 1 above for such compensation as shall be
agreed upon between the Administrator and Lehman Brothers Inc.  The fees of the
attorneys delivering any Opinion of Counsel, and any other amounts of
out-of-pocket expenses (documented to the satisfaction of the Depositor and
Lehman Brothers Inc., in their reasonable discretion) reasonably incurred by the
Administrator pursuant to this Agreement shall be paid by the Depositor and
Lehman Brothers Inc., which, by their execution hereof, agree to pay such
reasonable fees and expenses to the Administrator.

Section 5.

Additional Information to be Furnished to the Issuer.  The Depositor shall
furnish to the Issuer from time to time such additional information regarding
the Collateral as the Issuer shall reasonably request.

Section 6.

Independence of the Administrator.  For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer or the Owner Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder.  Unless
expressly authorized by the Issuer, the Administrator shall have no authority to
act for or represent the Issuer or the Owner Trustee in any way and shall not
otherwise be deemed an agent of the Issuer or the Owner Trustee.

Section 7.

No Joint Venture.  Nothing contained in this Agreement (i) shall constitute the
Administrator or the Depositor, respectively, and either of the Issuer or the
Owner Trustee, as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.

Section 8.

Other Activities of Administrator and the Depositor.  Nothing herein shall
prevent the Administrator, the Depositor or their respective Affiliates from
engaging in other businesses or, in its sole discretion, from acting in a
similar capacity for any other person or entity even though such person or
entity may engage in business activities similar to those of the Issuer or the
Owner Trustee.

Section 9.

Term of Agreement; Resignation and Removal of Administrator.  

(a)

This Agreement shall continue in force until the termination of the Trust
Agreement in accordance with its terms, upon which event this Agreement shall
automatically terminate.

(b)

Subject to Sections 9(e) and 9(f), the Administrator may resign its duties
hereunder by providing the Issuer with at least 60 days’ prior written notice.

(c)

Subject to Sections 9(e) and 9(f), the Issuer may remove the Administrator
without cause by providing the Administrator with at least 60 days’ prior
written notice.

(d)

Subject to Sections 9(e) and 9(f), the Issuer may remove the Administrator
immediately upon written notice of termination from the Issuer to the
Administrator if any of the following events shall occur:

(i)

the Administrator shall default in the performance of any of its duties  under
this Agreement and, after notice of such default, shall not cure such default
within ten days (or, if such default cannot be cured in such time, shall not
give within ten days such assurance of cure as shall be reasonably satisfactory
to the Issuer); or

(ii)

a court having jurisdiction in the premises shall (x) enter a decree or order
for relief, which decree or order shall not have been vacated within 60 days, in
respect of the Administrator in any involuntary case under any applicable
bankruptcy,  insolvency or other similar law now or hereafter in effect, or (y)
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Administrator or any substantial part of its property,
or (z) order the winding-up or liquidation of the Administrator’s affairs; or

(iii)

the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section 9(d) shall occur, it shall give written notice thereof to
the Issuer and the Indenture Trustee within seven days after the occurrence of
such event.

(e)

No resignation or removal of the Administrator pursuant to this Section shall be
effective until (i) a successor Administrator shall have been appointed by the
Issuer in accordance with the Trust Agreement and (ii) such successor
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Administrator is bound hereunder.

If a successor Administrator does not take office within 60 days after the
retiring Administrator resigns or is removed, the resigning or removed
Administrator or the Issuer may petition any court of competent jurisdiction for
the appointment of a successor Administrator.

(f)

The appointment of any successor Administrator shall be effective only after
receipt of a letter from each Rating Agency to the effect that such proposed
appointment will not cause a reduction or withdrawal of the then current ratings
of the Notes.

(g)

Subject to Sections 9(e) and 9(f), the Administrator acknowledges that upon the
appointment of a successor Indenture Trustee pursuant to Section 6.08 of the
Indenture, the Administrator shall immediately resign and such successor
Indenture Trustee shall automatically become the Administrator under this
Agreement.  Any such successor Indenture Trustee shall be required to agree to
assume the duties of the Administrator under the terms and conditions of this
Agreement in its acceptance of appointment as successor Indenture Trustee.

Section 10.

Action upon Termination, Resignation or Removal of the Administrator.  Promptly
upon the effective date of termination of this Agreement or the resignation or
removal of the Administrator pursuant to Section 9, the Administrator shall be
entitled to be paid all fees and reimbursable expenses, including any reasonable
out-of-pocket attorneys’ fees, accruing to it to the date of such termination,
resignation or removal.  The Administrator shall forthwith upon such termination
pursuant to Section 9 deliver to the successor Administrator all property and
documents of or relating to the Collateral then in the custody of the
Administrator, or if this Agreement has been terminated, to the Depositor.  In
the event of the resignation or removal of the Administrator pursuant to Section
9, the Administrator shall cooperate with the Issuer and take all reasonable
steps requested to assist the Issuer in making an orderly transfer of the duties
of the Administrator.

Section 11.

Notices.  Any notice, report or other communication given hereunder shall be in
writing, delivered by mail, overnight courier or facsimile and addressed as
follows:

(a)

if to the Issuer, to:

Greenpoint Mortgage Funding Trust 2006-HE1

c/o Wilmington Trust Company
Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Telephone: 302-651-1000

Facsimile:  302-636-4140

(b)

if to the Administrator, to:




U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Telephone: 617-603-6409

Facsimile: 617-603-6638

(c)

if to the Owner Trustee, to:




Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Telephone: 302-651-1000

Facsimile:  302-636-4140

(d)

if to the Depositor, to:




Structured Asset Securities Corporation

745 Seventh Avenue, 7th Floor

New York, New York  10019

Attention:  Mortgage Backed Finance

(Greenpoint Mortgage Funding Trust 2006-HE1)

Fax:  (646) 758-2561

or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, hand
delivered or faxed to the address of such party as provided above.

Section 12.

Amendments.  

(a)

This Agreement may be amended from time to time by the parties hereto, without
notice to or the consent of any of the Holders of the Notes or the Certificates,
(i) to cure any ambiguity, (ii) to cause the provisions herein to conform to or
be consistent with or in furtherance of the statements made with respect to the
Securities, the Issuer or this Agreement in any Offering Document, or to correct
or supplement any provision herein which may be inconsistent with any other
provisions herein, (iii) to make any other provisions with respect to matters or
questions arising under this Agreement or (iv) to add, delete, or amend any
provisions to the extent necessary or desirable to comply with any requirements
imposed by the Code.  No such amendment effected pursuant to clause (iii) of the
preceding sentence shall, as evidenced by an Opinion of Counsel (which shall be
an expense of the party requesting such amendment and shall not be an expense of
the Trust), adversely affect the tax status of the REMICs created by the Trust
Agreement, nor shall such amendment adversely affect in any material respect the
interests of any Holder or the Insurers.  Prior to entering into any amendment
without the consent of Holders pursuant to this paragraph, the Administrator may
require an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this paragraph.
 Any such amendment shall be deemed not to adversely affect in any material
respect any Holder and the opinion to such effect will not be required to be
given, if the Administrator receives written confirmation from each Rating
Agency that such amendment will not cause such Rating Agency to reduce the then
current rating assigned to the Notes without taking into account the Policy.

(b)

This Agreement may also be amended from time to time by the parties hereto with
the consent of the Holders of not less than 66-2/3% of the Note Principal Amount
of each Class of Notes, the Insurers (so long as the Class Ax and Class Ac Notes
are Outstanding) and of the Holders of the Certificates for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Holders; provided, however, that no such amendment may (i) increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on the Collateral or payments or distributions, as applicable, that
shall be required to be made for the benefit of the Noteholders or the
Certificateholders or (ii) reduce the aforesaid percentage of the Class
Principal Amount of the Notes required to consent to any such amendment, in the
case of clause (i) without the consent of the Holders of all the outstanding
Notes and the Certificates, and in the case of clause (ii) without the consent
of the Holders of all the outstanding Notes.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
Book-Entry Notes, the related Note Owners.

(c)

Promptly after the execution of any such amendment, the Administrator shall
furnish a copy of such amendment to each Holder, the Depositor and to each
Rating Agency.

(d)

It shall not be necessary for the consent of Holders under this Section 12 to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.  The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Holders shall be subject to such reasonable regulations as the
Administrator may prescribe.

(e)

The Owner Trustee may, but shall not be obligated to, enter into any amendment
which affects the Owner Trustee’s own rights, duties or immunities under this
Agreement or otherwise.

Section 13.

Successors and Assigns.  This Agreement may not be assigned by the Administrator
unless such assignment is previously consented to in writing by the Owner
Trustee and the Depositor, and the Rating Agency Condition in respect thereof
has been satisfied.  An assignment with such consent and satisfaction, if
accepted by the assignee, shall bind the assignee hereunder in the same manner
as the Administrator is bound hereunder.  Notwithstanding the foregoing, this
Agreement may be assigned by the Administrator without the consent of the Owner
Trustee or the Depositor to a corporation or other organization that is a
successor (by merger, consolidation or purchase of assets) to the Administrator,
provided that such successor organization executes and delivers to the Issuer,
the Owner Trustee and the Depositor an agreement in which such corporation or
other organization agrees to be bound hereunder by the terms of said assignment
in the same manner as the Administrator is bound hereunder.  Subject to the
foregoing, this Agreement shall bind any successors or assigns of the parties
hereto.

Section 14.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 15.

Headings.  The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

Section 16.

Counterparts.  This Agreement may be executed in counterparts, each of which
when so executed shall together constitute one and the same agreement.

Section 17.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 18.

Not Applicable to U.S. Bank National Association in Other Capacities.  Nothing
in this Agreement shall affect any obligation U.S. Bank National Association may
have in any other capacity.

Section 19.

Limitation of Liability of Owner Trustee.  Notwithstanding anything contained
herein to the contrary, this Agreement has been countersigned by Wilmington
Trust Company not in its individual capacity but solely in its capacity as Owner
Trustee of the Issuer and in no event shall Wilmington Trust Company in its
individual capacity or any beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder, as to all of which recourse shall be had solely to the
assets of the Issuer.  For all purposes of this Agreement, in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.

Section 20.

Limitation of Liability of the Administrator; Indemnification.  Notwithstanding
anything herein to the contrary, this Agreement has been countersigned by U.S.
Bank National Association not in its individual capacity but solely in its
capacity as Administrator and in no event shall the Administrator in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder, as to all of
which recourse shall be had solely to the assets of the Issuer.  The Depositor
and Lehman Brothers Inc. shall hereby agree to jointly and severally indemnify
the Administrator, the Certificate Paying Agent, the Certificate Registrar and
the Securities Intermediary against any and all loss, liability or expense
(including attorney’s fees) incurred by any of them in connection with the
performance of their respective duties under the Related Agreements.  The
Administrator, the Certificate Paying Agent, the Certificate Registrar and the
Securities Intermediary shall notify each of the Issuer, the Depositor and
Lehman Brothers Inc. (collectively the “Indemnifying Parties”) promptly of any
claim for which it may seek indemnity.  Failure by any such party to so notify
the Indemnifying Parties shall not relieve the Indemnifying Parties of their
obligations hereunder.  The Indemnifying Parties shall defend any such claim,
and the Administrator, the Certificate Paying Agent and the Securities
Intermediary may have separate counsel and the Indemnifying Parties shall pay
the fees and expenses of such counsel.  The Indemnifying Parties need not
reimburse any expense or indemnify against any loss, liability or expense
incurred by the Administrator, the Certificate Paying Agent, the Certificate
Registrar or the Securities Intermediary to the extent attributable to any such
party’s own willful misconduct, negligence or bad faith.

Each of such parties shall be third-party beneficiaries of this Section 20 and
shall be entitled to rely upon and to directly enforce this Section.  The
payment and indemnification obligations of the Indemnifying Parties under the
Related Agreements shall survive the resignation or removal of either of such
parties and the termination of this Agreement and the Related Agreements.

Section 21.

Benefit of Agreement.  It is expressly agreed that in performing its duties
under this Agreement, the Administrator will act for the benefit of Holders of
the Securities as well as for the benefit of the Insurers and the Issuer, and
that such obligations on the part of the Administrator shall be enforceable at
the instance of the Indenture Trustee, the Insurers and the Issuer.

Section 22.

Bankruptcy Matters.  No party to this Agreement shall take any action to cause
the Depositor or the Issuer to dissolve in whole or in part or file a voluntary
petition or otherwise initiate proceedings to have the Depositor or the Issuer
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against the Depositor or the Issuer, or file a
petition seeking or consenting to reorganization or relief of the Depositor or
the Issuer as debtor under any applicable federal or state law relating to
bankruptcy, insolvency, or other relief for debtors with respect to the
Depositor or the Issuer; or seek or consent to the appointment of any trustee,
receiver, conservator, assignee, sequestrator, custodian, liquidator (or other
similar official) of the Depositor or the Issuer or of all or any substantial
part of the properties and assets of the Depositor or the Issuer, or cause the
Issuer to make any general assignment for the benefit of creditors of the
Depositor or the Issuer, or take any action in furtherance of any of the above
actions.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.


GREENPOINT MORTGAGE FUNDING TRUST 2006-HE1

By:

WILMINGTON TRUST COMPANY,

not in its individual capacity

but solely as Owner Trustee


By:   /s/ Michele C. Harra                                              

Name: Michele C. Harra

Title: Financial Services Officer


U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Administrator


By:   /s/ David Duclos                        

Name: David Duclos

Title: Vice President




WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee


By:   /s/ Michele C. Harra                                              

Name: Michele C. Harra

Title: Financial Services Officer


STRUCTURED ASSET SECURITIES CORPORATION,
as Depositor


By:    /s/ Ellen Kiernan                     

Name:  Ellen Kiernan

Title:  Senior Vice President






--------------------------------------------------------------------------------

Acknowledged by, solely
for purposes of Section 4 and Section 20:


LEHMAN BROTHERS INC.

By:   /s/ Thomas J. O’Hara                                
Name:  Thomas J. O’Hara
Title:  Managing Director


